Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 23, 2022

The Court of Appeals hereby passes the following order:

A22A0191. MALEY et al. v. THE POINT PROPERTY OWNERS
    ASSOCIATION OF SUNBURY, INC. et al.

         Barney and Elaine Maley filed an abusive litigation action under OCGA § 51-
7-80 et seq. against multiple defendants, including Joe Martin and The Point Property
Owners Association of Sunbury, Inc. (“PPOA”). The trial court granted the
defendants’ motion to dismiss, and the Maleys filed this appeal. We lack jurisdiction
because Martin’s cross-claim against PPOA remains pending.
         Along with his answer to the Maleys’ complaint, Martin filed a cross-claim
against PPOA, alleging that PPOA is obligated to indemnify, defend, and hold Martin
harmless from all claims arising from his service as a board member, including the
claims asserted by the Maleys in the abusive litigation action. Martin alleged that by
failing to defend and indemnify him, PPOA breached its contractual and other
obligations to him, entitling him to damages and bad faith attorney fees. Nothing in
the trial court’s order dismissing the Maleys’ complaint—or elsewhere in the
appellate record—resolves Martin’s cross-claim expressly or by implication entire
record
         OCGA § 5-6-34 (a) (1) provides that a direct appeal may be taken from “[a]ll
final judgments, that is to say, where the case is no longer pending in the court below.
. . .” This case is still pending below because Martin’s cross-claim has not been
addressed.
               As this is a case involving multiple claims, a decision
         adjudicating fewer than all the claims is not a final judgment. In such
         circumstances, there must be an express determination [of finality] under
      OCGA § 9-11-54 (b) or there must be compliance with the [interlocutory
      appeal] requirements of OCGA § 5-6-34 (b). Where neither of these
      [C]ode sections is followed, the appeal is premature and must be
      dismissed. Neither of these procedures was followed in this case.
Rhymes v. East Atlanta Church of God, 284 Ga. 145, 146 (663 SE2d 670) (2008)
(citation and punctuation omitted). “Because the trial court’s order does not include
the express determinations required by OCGA § 9-11-54 (b) and (the Maleys) failed
to follow the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b), we do
not have jurisdiction and accordingly dismiss this appeal.” Id. at 148.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/23/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.